[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO DISMISS (#107)
Pursuant to Practice Book § 160, if a defendant intends to controvert the capacity of a corporate plaintiff to maintain a suit, the proper procedural vehicle to raise that issue is by way of a special defense in his answer. United States Trust Co. ofNew York v. DiGhello, 179 Conn. 246, 249, 425 A.2d 1287 (1979). "It is thus clear that an attack on the corporate capacity of a plaintiff to sue must be raised by way of special defense."
CT Page 6114 (Emphasis added.) Id. Accordingly, defendant Kritikos's motion to dismiss (#107), on the ground that the plaintiff lacks capacity to sue pursuant to General Statutes § 33-412 (now §33-921), is denied.
RYAN, J.